—In a proceeding pursuant to Social Services Law § 384-b to terminate the parental rights of the mother on the basis of permanent neglect, the mother appeals from an order of disposition of the Family Court, Queens County (Fitzmaurice, J.), dated March 5, 1996, which, after fact-finding and dispositional hearings, terminated her parental rights and committed the custody of the child to the Commissioner of Social Services of the City of New York and to a predecessor of the respondent Episcopal Social Services.
Ordered that the order of disposition is affirmed, without costs or disbursements.
Contrary to the mother’s contention, the petitioner agency met its burden of establishing by clear and convincing evidence that, despite its diligent efforts to encourage and strengthen the parental relationship, the mother permanently neglected her child by failing to make plans for his future (see, Social Services Law § 384-b [7] [a]; Matter of Stephen Anthony M., 237 AD2d 363; Matter of Natanya Sharay G., 232 AD2d 487; Matter ofMaldrina R., 219 AD2d 723). The mother’s failure to complete a drug rehabilitation program evidenced her failure to plan for her child’s discharge to her custody.
The mother’s remaining contentions are without merit. Altman, J. P., Krausman, Florio and McGinity, JJ., concur.